DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Species II, claims 1-8, 15-17 and 21-29 in the reply filed on 10/20/21 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 6-8, 15-17 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka et al. US 2004/0184219 A1 in view of Wang et al. US 2015/0348893 A1.
Regarding claims 1-3 and 6-8, Otsuka discloses:
A package structure (i.e. Fig. 6), comprising:
a package substrate (41);
an interposer substrate (98) disposed over the package substrate, and has a bottom surface facing and adjacent to the package substrate and a first cavity (99) formed on the bottom surface;
a first semiconductor device (104) received in the first cavity and electrically connected (94) to the interposer substrate; and
a second semiconductor device (21) disposed on a top surface of the interposer substrate opposite the bottom surface.
Otsuka does not disclose:
wherein the interposer  substrate includes a silicon substrate.

wherein the interposer  substrate includes a silicon substrate (para 0015 and 0017).
It would have been obvious to one skilled in the art to employ a silicon substrate as the interposer material of Otsuka as both aluminum nitride and silicon have been shown as suitable materials for interposers. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.
(claim 6) first semiconductor device (capacitor); second semiconductor device (IC chip)
(claim 7) an underfill (108).
Regarding claims 15-17 and 23, Otsuka discloses:
A method for forming a package structure (i.e. Figs. 6-8), comprising:
forming a cavity (99) on a surface of an interposer substrate (98), 
disposing a first semiconductor device (104) in the cavity and on a bottom surface of the cavity;
stacking the interposer substrate with the first semiconductor device over a package substrate (41); and
disposing a second semiconductor device (21) over the interposer substrate.
Otsuka does not disclose:
wherein the interposer substrate includes a silicon substrate.
Wang discloses a publication from a similar field of endeavor in which:
wherein the interposer  substrate includes a silicon substrate (para 0015 and 0017).
It would have been obvious to one skilled in the art to employ a silicon substrate as the interposer material of Otsuka as both aluminum nitride and silicon have been shown as suitable materials for interposers. Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Lesbin, 125 USPQ 416.

(claim 17) electrically connecting (107) the first semiconductor device to the package substrate.

Claims 21, 22 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Otsuka/Wang, as applied to claim 1 above, in further view of Mortensen et al. US 2013/0271907 A1.
Regarding claims 21 and 22, Otsuka/Wang do not disclose:
(claim 21) further comprising an underfill element formed in a gap between the bottom surface of the interposer substrate and the package substrate and surrounding the first semiconductor device; (claim 22) wherein the first semiconductor device has a first surface facing a bottom surface of the first cavity, and a second surface opposite to the first surface and facing a top surface of the package substrate, wherein a portion of the underfill element is in a gap between the second surface of the first semiconductor device and the top surface of the package substrate.
Mortensen discloses a publication from a similar field of endeavor in which:
(claim 21) further comprising an underfill element (152) formed in a gap between the bottom surface of the interposer substrate (100) and the package substrate (136) and surrounding the first semiconductor device (138); (claim 22) wherein the first semiconductor device has a first surface facing a bottom surface of the first cavity, and a second surface opposite to the first surface and facing a top surface of the package substrate, wherein a portion of the underfill element is in a gap between the second surface of the first semiconductor device and the top surface of the package substrate (Fig. 1b).
It would have been obvious to one skilled in the art to employ the underfill taught by Mortensen between the first semiconductor device and the package substrate of Otsuka/Wang in order to further protect the connection structure.
Regarding claim 24, Otsuka/Wang do not disclose:
(claim 24) further comprising forming an underfill element in a gap between the surface of the interposer substrate and the package substrate to surround the first semiconductor device, after stacking the interposer substrate with the first semiconductor device over the package substrate.
Mortensen discloses a publication from a similar field of endeavor in which:
(claim 24) further comprising forming an underfill element (152) in a gap between the surface of the interposer substrate and the package substrate to surround the first semiconductor device, after stacking the interposer substrate with the first semiconductor device over the package substrate (Fig. 1b).
It would have been obvious to one skilled in the art to employ the underfill taught by Mortensen between the first semiconductor device and the package substrate of Otsuka/Wang in order to further protect the connection structure.

Allowable Subject Matter
Claims 4 and 5 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
The prior art fails to teach or clearly suggest the limitations of claim 4 stating “wherein the package substrate has a top surface facing and adjacent to the interposer substrate, and a second cavity is formed on the top surface of the package substrate and aligned with the first cavity of the interposer substrate, wherein the second cavity is configured to accommodate the first semiconductor device”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.

Claims 25-29 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to teach or clearly suggest the limitations of claim 25 stating “an interposer substrate disposed over the package substrate, wherein the interposer substrate includes a silicon substrate, and has a bottom surface facing and adjacent to the top surface of the package substrate and a second cavity formed on the bottom surface; a first semiconductor device received in the second cavity and electrically connected to the interposer substrate via a plurality of first conductive joints, wherein the first semiconductor device also extends into the first cavity of the package substrate”. In light of these limitations in the disclosure amongst others, the previously applied references do not anticipate or obviate the claimed method as in the context of the claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERROL V FERNANDES whose telephone number is (571)270-7433.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ERROL V FERNANDES/Primary Examiner, AU 2894